Citation Nr: 0402780	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-07 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus secondary to exposure to herbicides.

2.  Entitlement to an effective date prior to March 12, 2001 
for service connection for diabetes mellitus.



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to June 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Atlanta, Georgia, which granted service 
connection for diabetes mellitus secondary to exposure to 
herbicides and assigned an initial 20 percent rating, 
effective from March 12, 2001, the date of the claim.  In 
that decision, the RO also deferred action on a claim for 
service connection for a vision disorder as secondary to 
diabetes mellitus pending receipt of results from an eye 
examination.  

In a May 2002 rating decision, the RO denied the veteran's 
claim for service connection for a vision disorder as 
secondary to diabetes mellitus; the same month the RO 
notified the veteran of its decision and advised him of his 
appellate rights.  No notice of disagreement (NOD) was 
received within one year of notification.  In an October 2003 
VA Form 9, however, the veteran indicated that he believed 
that his severe bilateral visual impairment was secondary to 
his diabetes mellitus and should be service connected, which 
the Board construes as either an untimely NOD or a request to 
reopen his service-connection claim.  This issue is referred 
back to the RO to inform the veteran that, if he wished his 
October 2003
VA Form 9 considered an NOD to the May 2002 rating decision, 
it was untimely and whether the RO is accepting that VA 9 
Form as a reopened claim on the issue of service connection 
for a vision disorder as secondary to diabetes mellitus.


FINDINGS OF FACT

1.  On March 12, 2001, the RO received the veteran's original 
claim for entitlement to service connection for diabetes 
mellitus.  

2.  A March 2001 Verification of Treatment reflects that the 
veteran had been followed by Kaiser Permanente since 1991 for 
diabetes mellitus.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
March 12, 2001 for grant of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  Cf. 
Huston v. Principi, 17 Vet. App. 195, 202 (2003); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001).

In this case, there is no possibility that any evidence could 
be obtained that would be relevant to the legal question 
involved.  In other words, there is no evidence that could be 
obtained that would have any effect on the outcome of this 
claim.

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
a grant of service connection as the effective date can be no 
earlier than the date of receipt of the claim.  As discussed 
more fully below, the effective date of an evaluation and an 
award of compensation based on an original, or reopened, 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (2003).  Therefore, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
ultimately received.

In this case, the appellant is not prejudiced by the Board's 
consideration of his earlier effective date claim as VA has 
already met all notice and duty to assist obligations to the 
veteran under the VCAA.  In essence, the veteran in this case 
has been notified as to the laws and regulations governing 
effective dates.  He has, by information letters, rating 
actions, a February 2003 statement of the case, and an August 
2003 supplemental statement of the case been advised of the 
evidence considered in connection with his earlier effective 
date appeal, and the evidence potentially probative of the 
claim throughout the procedural course of the claims process.  
Moreover, the veteran has provided arguments in support of 
his appeal, thus curing (or rendering harmless) any previous 
omissions.  As such, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review of his earlier effective date claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747 (1992)).



Analysis

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003). 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2003).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 
C.F.R. § 3.400(a).  Benefits are generally awarded based on 
the "date of receipt" of the claim.  38 C.F.R. §§ 3.1(r), 
3.400 (2003).  The effective date of a grant of disability 
compensation based on a grant of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (2003).

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added a new 
section (§ 1116) to title 38 of the United States Code 
establishing a scientific-evidence review process for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents.  See 38 U.S.C.A. § 1116 (West 2002).  Pursuant to 38 
U.S.C.A. 
§ 1116, VA, in 2000, requested that the National Academy of 
Science (NAS) assess whether there was a connection between 
exposure to Agent Orange and the subsequent development of 
Type II diabetes.  After the NAS issued its report concluding 
that such connection appeared to exist, VA in May 2001 
published notice of a final rule in the Federal Register 
amending 38 C.F.R. § 3.309(e) to allow presumptive service 
connection for Type II diabetes with an effective date of 
July 9, 2001.  See 66 Fed. Reg. 23,166-69 (May 8, 2001).

Later, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided a case in which there was a 
challenge to the July 9, 2001, effective date of the 
amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  In Liesgang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (2002), the 
Federal Circuit concluded that VA erred when it made July 9, 
2001, the effective date of the diabetes regulation and held 
that the correct effective date is May 8, 2001.

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, awards 
based on presumptions of service connection established under 
the Agent Orange Act of 1991 can be made effective no earlier 
than the date VA issued the regulation authorizing the 
presumption.

VA has, however, been engaged for many years in litigation 
regarding compensation for Vietnam veterans exposed to Agent 
Orange.  See Nehmer v. United States Veterans Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United 
States Veterans Admin., 32 F. Supp.2d 1175 (N.D. Cal. 1999) 
(Nehmer II).  District court orders in the Nehmer litigation 
have created an exception to the generally applicable rules 
in 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, and in 
pertinent part provide that for claims filed after May 3, 
1989, if benefits are granted, the effective date of the 
benefit would be the date VA received the claim or the date 
disability arose or death occurred, which ever was later.  
Under these orders, the rules governing the effective date of 
compensation awards based on Type II diabetes presumptively 
due to herbicide exposure are the same as rules for other 
presumptive herbicide conditions.  See 68 Fed. Reg. 50,906-72 
(Aug. 25, 2003).

The veteran contends that he should be awarded an effective 
date for service connection for his diabetes mellitus back to 
December 1991, when he was first diagnosed with the disorder 
as shown by private medical records.  

The veteran's discharge from service was in June 1969.  He 
sought treatment and was diagnosed with diabetes in 1991.  On 
March 12, 2001, the RO received an original claim for service 
connection for diabetes, on a VA Form 21-526, Veteran's 
Application for Compensation and/or Pension.  An accompanying 
verification of treatment from Kaiser Permanente reflects 
that the veteran's diabetes was first diagnosed in 1991 prior 
to the date of claim.  Given the foregoing and the fact that 
the veteran did not file a claim for service connection 
within one year after separation from service, the effective 
date is the date of receipt of the original claim, or the 
date that entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2).  Thus, the earliest date for 
which entitlement to service connection for diabetes could 
normally be granted is the date of receipt of the veteran's 
original claim, or March 12, 2001.  Therefore, the veteran's 
claim for an earlier effective date for service connection 
for diabetes must be denied.  The facts are not in dispute 
and application of the law to the facts is dispositive.  
Where, as here, there is no entitlement under the law to the 
benefit sought, the appeal must be terminated.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than March 12, 2001 for service 
connection for diabetes mellitus is denied.


REMAND

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of agency of original jurisdiction (AOJ), that is, RO, 
consideration from the appellant.  In October 2003, the 
veteran submitted a statement from his treating physician, 
Ahmad Jingo, M.D., which indicated that although the veteran 
was compliant with exercise and diet, his diabetes mellitus 
was not adequately controlled and as a result the doctor was 
increasing the veteran's insulin dosage.  The veteran 
maintains that this statement supports his contention that a 
40 percent rating is warranted because his activities are 
regulated and he is on a restricted diet and on insulin.  

Therefore, in accordance with the instructions given by the 
Federal Circuit Court in DAV, this case must be remanded to 
the RO for initial consideration of the October 2003 treating 
physician's statement.  The Board also finds that VA's 
redefined duty to assist a claimant, as set forth in the 
VCAA, has not been fulfilled regarding the issue remaining on 
appeal.  

The duty to assist includes obtaining pertinent non-VA and VA 
treatment records and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
The veteran filed his claim in March 2001.  The veteran has 
indicated that private health care providers have treated him 
for his diabetes mellitus since 1991.  Records from Kaiser 
Permanente from November 2000 to June 2001 have been 
associated with the record.  The Board feels that another 
attempt should be made by the RO to obtain any missing 
treatment records.  The RO should ask the veteran again to 
identify and sign releases for health care providers that 
have treated him for his service-connected diabetes mellitus 
since June 2001 to the present and should obtain missing non-
VA and recent VA treatment records, including any from Kaiser 
Permanente and the Atlanta Family Physicians, P.C.  The Board 
reminds the veteran that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The Board observes that the veteran's then treating 
physician, Marcia Williams, M.D., indicated in an August 2001 
statement that his diabetes mellitus required insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet, which was confirmed by the November 2001 VA examiner.  
But it is unclear from the October 2003 private physician 
statement, whether compliant with exercise should be 
interpreted to mean regulation of activities as contemplated 
by the rating criteria for a 40 percent rating.  Therefore, 
on remand, the RO should ask the veteran's treating physician 
to indicate whether the veteran's diabetes mellitus requires: 
(1) more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated; (2) insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated; (3) insulin, restricted 
diet, and regulation of activities; or (4) insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  The RO failed to indicate whether "staged" ratings 
would be warranted for the veteran's diabetes under Fenderson 
v. West, 12 Vet. App. 119 (1999).  Since the appeal arises 
from an initial rating decision which established service 
connection and assigned the initial disability rating, it is 
not the present level of disability that is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  The RO also should 
ensure that all the notification and development action 
required by the VCAA is completed.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
diabetes mellitus from June 2001 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies and indicates may still have 
records available, if not already in the 
claims file.  In particular, the RO 
should obtain missing records from Kaiser 
Permanente and the Atlanta Family 
Physicians, P.C.  If records are 
unavailable, please have the provider so 
indicate.

2.  The RO should ask the veteran's 
treating physician to indicate whether 
the veteran's diabetes mellitus requires: 
(1) more than one daily injection of 
insulin, restricted diet, and regulation 
of activities (avoidance of strenuous 
occupational and recreational activities) 
with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly 
visits to a diabetic care provider, plus 
either progressive loss of weight and 
strength or complications that would be 
compensable if separately evaluated; (2) 
insulin, restricted diet, and regulation 
of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a 
diabetic care provider, plus 
complications that would not be 
compensable if separately evaluated; (3) 
insulin, restricted diet, and regulation 
of activities; or (4) insulin and 
restricted diet, or; oral hypoglycemic 
agent and restricted diet.

3.  The RO must review the claims file 
and ensure that all notification and 
development necessary to comply with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.159 and 3.326(a)); as 
well as the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002)), and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) is fully complied with 
and satisfied.  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on appeal.

4.  After completion of the above, the RO 
should readjudicate the appellant's 
increased rating claim, including any 
additional evidence obtained on remand 
and consideration of staged ratings under 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any determination remains 
unfavorable to the appellant, he should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



